Exhibit 10.2

INVESTMENT MANAGEMENT TRUST AGREEMENT

This Investment Management Trust Agreement (this “Agreement”) is made effective
as of June 25, 2020 by and between Kensington Capital Acquisition Corp., a
Delaware corporation (the “Company”), and Continental Stock Transfer & Trust
Company, a New York corporation (the “Trustee”).

WHEREAS, the Company’s registration statements on Form S-1, Nos.  333-239053 and
333-239445 (together, the “Registration Statement”), and prospectus (the
“Prospectus”) for the initial public offering of the Company’s units (the
“Units”), each of which consists of one share of the Company’s Class A common
stock, par value $0.0001 per share (the “Common Stock”), and one-half of one
redeemable warrant, each whole warrant entitling the holder thereof to purchase
one share of Common Stock (such initial public offering hereinafter referred to
as the “Offering”), has been declared effective as of the date hereof by the
U.S.  Securities and Exchange Commission; and

WHEREAS, the Company has entered into an Underwriting Agreement (the
“Underwriting Agreement”) with UBS Securities LLC and Stifel, Nicolaus &
Company, Incorporated, as representatives (together, the “Representatives”) of
the underwriters (collectively, the “Underwriters”) named therein; and

WHEREAS, as described in the Prospectus, $200,000,000 of the gross proceeds of
the Offering and sale of the Private Placement Warrants (as defined in the
Underwriting Agreement) (or $230,000,000 if the Underwriters’ over-allotment
option is exercised in full) will be delivered to the Trustee to be deposited
and held in a segregated trust account located at all times in the United States
(the “Trust Account”) for the benefit of the Company and the holders of shares
of Common Stock included in the Units issued in the Offering as hereinafter
provided (the amount to be delivered to the Trustee (and any interest
subsequently earned thereon) is referred to herein as the “Property,” the
stockholders for whose benefit the Trustee shall hold the Property will be
referred to as the “Public Stockholders,” and the Public Stockholders and the
Company will be referred to together as the “Beneficiaries”); and

WHEREAS, pursuant to the Underwriting Agreement, a portion of the Property equal
to $7,000,000, or $8,050,000 if the Underwriters’ over-allotment option is
exercised in full, is attributable to deferred underwriting discounts and
commissions that will be payable by the Company to the Underwriters upon and
substantially concurrently with the consummation of the Business Combination (as
defined below) (the “Deferred Discount”); and

WHEREAS, simultaneously with the Offering, the Company’s sponsor will purchase
5,975,000 warrants (“Private Placement Warrants”) from the Company for an
aggregate purchase price of $5,975,000 (and additional amounts of Private
Placement Warrants from the Company if the Underwriters exercise their
over-allotment option, up to an aggregate of 6,575,000 Private Placement
Warrants for an aggregate purchase price of $6,575,000 if the Underwriters’
over-allotment option is exercised in full); and

WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property.



--------------------------------------------------------------------------------

NOW THEREFORE, IT IS AGREED:

Agreements and Covenants of Trustee.  The Trustee hereby agrees and covenants
to:

(a)Hold the Property in trust for the Beneficiaries in accordance with the terms
of this Agreement in the Trust Account established by the Trustee in the United
States at J.P.  Morgan Chase Bank, N.A. (or at another U.S. chartered commercial
bank with consolidated assets of $100 billion or more) and at a brokerage
institution selected by the Trustee that is reasonably satisfactory to the
Company;

(b)Manage, supervise and administer the Trust Account subject to the terms and
conditions set forth herein;

(c)In a timely manner, upon the written instruction of the Company, invest and
reinvest the Property in United States government securities within the meaning
of Section 2(a)(16) of the Investment Company Act of 1940, as amended, having a
maturity of 185 days or less, or in money market funds meeting the conditions of
paragraphs (d)(1), (d)(2), (d)(3) and (d)(4) of Rule 2a-7 promulgated under the
Investment Company Act of 1940, as amended (or any successor rule), which invest
only in direct U.S.  government treasury obligations, as determined by the
Company; the Trustee may not invest in any other securities or assets, it being
understood that the Trust Account will earn no interest while account funds are
uninvested awaiting the Company’s instructions hereunder and the Trustee may
earn bank credits or other consideration;

(d)Collect and receive, when due, all principal, interest or other income
arising from the Property, which shall become part of the “Property,” as such
term is used herein;

(e)Promptly notify the Company and the Underwriters of all communications
received by the Trustee with respect to any Property requiring action by the
Company;

(f)Supply any necessary information or documents as may be requested by the
Company (or its authorized agents) in connection with the Company’s preparation
of the tax returns relating to assets held in the Trust Account;

(g)Participate in any plan or proceeding for protecting or enforcing any right
or interest arising from the Property if, as and when instructed by the Company
to do so;

(h)Render to the Company monthly written statements of the activities of, and
amounts in, the Trust Account reflecting all receipts and disbursements of the
Trust Account;

(i)Commence liquidation of the Trust Account only after and promptly after
(x) receipt of, and only in accordance with, the terms of a letter from the
Company (“Termination Letter”) in a form substantially similar to that attached
hereto as either Exhibit A or Exhibit B, as applicable, signed on behalf of the
Company by its Chief Executive Officer, Chief Financial Officer, Secretary or
Chairman of the Board of Directors of the Company (the “Board”) or other
authorized officer of the Company, and complete the liquidation of the Trust

2



--------------------------------------------------------------------------------

Account and distribute the Property in the Trust Account, including interest
earned on the funds held in the Trust Account and not previously released to the
Company to pay its taxes, net of taxes payable (and less up to $100,000 of
interest that may be released to the Company to pay dissolution expenses, if
applicable), only as directed in the Termination Letter and the other documents
referred to therein, or (y) upon the date which is the later of (i) 24 months
after the closing of the Offering and (ii) such later date as may be approved by
the Company’s stockholders in accordance with the Company’s Amended and Restated
Certificate of incorporation, if a Termination Letter has not been received by
the Trustee prior to such date, in which case the Trust Account shall be
liquidated in accordance with the procedures set forth in the Termination Letter
attached as Exhibit B and the Property in the Trust Account, including interest
not previously released to the Company to pay its taxes, net of taxes payable
(less up to $100,000 of interest that may be released to the Company to pay
dissolution expenses) shall be distributed to the Public Stockholders of record
as of such date. It is acknowledged and agreed that there should be no reduction
in the principal price per share of the amount initially deposited in the Trust
Account;

(j)Upon written request from the Company, which may be given from time to time
in a form substantially similar to that attached hereto as Exhibit C (a
“Withdrawal Instruction”), withdraw from the Trust Account and distribute to the
Company the amount of interest earned on the Property requested by the Company
to cover any tax obligations owed by the Company as a result of assets of the
Company or interest or other income earned on the Property, which amount shall
be delivered directly to the Company by electronic funds transfer or other
method of prompt payment, and the Company shall forward such payment to the
relevant taxing authority; provided, however, that to the extent there is not
sufficient cash in the Trust Account to pay such tax obligation, the Trustee
shall liquidate such assets held in the Trust Account as shall be designated by
the Company in writing to make such distribution; so long as there is no
reduction in the principal amount initially deposited in the Trust
Account; provided, however, that if the tax to be paid is a franchise tax, the
written request by the Company to make such distribution shall be accompanied by
a copy of the franchise tax bill from the State of Delaware for the Company (it
being acknowledged and agreed that any such amount in excess of interest income
earned on the Property shall not be payable from the Trust Account).  The
written request of the Company referenced above shall constitute presumptive
evidence that the Company is entitled to said funds, and the Trustee shall have
no responsibility to look beyond said request;

(k)Upon written request from the Company, which may be given from time to time
in a form substantially similar to that attached hereto as Exhibit D, the
Trustee shall distribute to the remitting brokers on behalf of Public
Stockholders redeeming Common Stock the amount required to pay redeemed Common
Stock from Public Stockholders in accordance with the Company’s Amended and
Restated Certificate of Incorporation; and

(l)Not make any withdrawals or distributions from the Trust Account other than
pursuant to Section 1(i), (j) or (k) above.

3



--------------------------------------------------------------------------------

2.Agreements and Covenants of the Company.  The Company hereby agrees and
covenants to:

(a)Give all instructions to the Trustee hereunder in writing, signed by the
Company’s Chairman of the Board, Chief Executive Officer, Chief Financial
Officer or Secretary.  In addition, except with respect to its duties
under Sections 1(i), (j) and (k) hereof, the Trustee shall be entitled to rely
on, and shall be protected in relying on, any verbal or telephonic advice or
instruction which it, in good faith and with reasonable care, believes to be
given by any one of the persons authorized above to give written instructions,
provided that the Company shall promptly confirm such instructions in writing;

(b)Subject to Section 4 hereof, hold the Trustee harmless and indemnify the
Trustee from and against any and all expenses, including reasonable counsel fees
and disbursements, or losses suffered by the Trustee in connection with any
action taken by it hereunder and in connection with any action, suit or other
proceeding brought against the Trustee involving any claim, or in connection
with any claim or demand, which in any way arises out of or relates to this
Agreement, the services of the Trustee hereunder, or the Property or any
interest earned on the Property, except for expenses and losses resulting from
the Trustee’s gross negligence, fraud or willful misconduct.  Promptly after the
receipt by the Trustee of notice of demand or claim or the commencement of any
action, suit or proceeding, pursuant to which the Trustee intends to seek
indemnification under this Section 2(b), it shall notify the Company in writing
of such claim (hereinafter referred to as the “Indemnified Claim”).  The Trustee
shall have the right to conduct and manage the defense against such Indemnified
Claim; provided that the Trustee shall obtain the consent of the Company with
respect to the selection of counsel, which consent shall not be unreasonably
withheld.  The Trustee may not agree to settle any Indemnified Claim without the
prior written consent of the Company, which such consent shall not be
unreasonably withheld.  The Company may participate in such action with its own
counsel;

(c)Pay the Trustee the fees set forth on Schedule A hereto, including an initial
acceptance fee, annual administration fee, and transaction processing fee which
fees shall be subject to modification by the parties from time to time.  It is
expressly understood that the Property shall not be used to pay such fees unless
and until the consummation of the Business Combination (as defined below).  The
Company shall pay the Trustee the initial acceptance fee and the first annual
administration fee at the consummation of the Offering.  The Company shall not
be responsible for any other fees or charges of the Trustee except as set forth
in this Section 2(c), Schedule A and as may be provided in Section 2(b) hereof;

(d)In connection with any vote of the Company’s stockholders regarding a merger,
capital stock exchange, asset acquisition, stock purchase, reorganization or
similar business combination involving the Company and one or more businesses
(the “Business Combination”), provide to the Trustee an affidavit or certificate
of the inspector of elections for the stockholder meeting verifying the vote of
such stockholders regarding such Business Combination;

4



--------------------------------------------------------------------------------

(e)In connection with the Trustee acting as Paying/Disbursing Agent pursuant
to Exhibit B, the Company will not give the Trustee disbursement instructions
which would be prohibited under this Agreement;

(f)Provide the Underwriters with copies of any Termination Letter(s) and/or any
other correspondence that is sent to the Trustee with respect to any proposed
withdrawal from the Trust Account promptly after it issues the same;

(g)Instruct the Trustee to make only those distributions that are permitted
under this Agreement, and refrain from instructing the Trustee to make any
distributions that are not permitted under this Agreement;

(h)Expressly provide in any Instruction Letter (as defined in Exhibit A)
delivered in connection with a Termination Letter in a form substantially
similar to that attached hereto as Exhibit A that the Deferred Discount be paid
directly to the account or accounts directed by the Representatives on behalf of
the Underwriters;

(i)Within five business days after the Underwriters exercise the over-allotment
option (or any unexercised portion thereof) or such over-allotment option
expires, provide the Trustee with a notice in writing (with copies to the
Underwriters) of the total amount of the Deferred Discount;

(j)In the event the Company is entitled to receive a tax refund on its income
tax obligation, and promptly after the amount of such refund is determined on a
final basis, provide the Trustee with notice in writing (with copies to the
Underwriters) of the amount of such income tax refund; and

(k)If the Company seeks to amend any provisions of its Amended and Restated
Certificate of Incorporation to modify the substance or timing of the Company’s
obligation to allow redemption in connection with the Company’s initial Business
Combination or to redeem 100% of the Company’s public shares if it has not
completed its initial business combination within 24 months from the closing of
this offering or with respect to any other provision relating to stockholders’
rights or pre-initial Business Combination activity, (in each case, an
“Amendment”), the Company will provide the Trustee with a letter in the form
of Exhibit D providing instructions for the distribution of funds to Public
Stockholders who exercise their redemption right in connection with such
Amendment.

3.Limitations of Liability.  The Trustee shall have no responsibility or
liability to:

(a)Imply obligations, perform duties, inquire or otherwise be subject to the
provisions of any agreement or document other than this Agreement and that which
is expressly set forth herein;

(b)Take any action with respect to the Property, other than as directed
in Section 1 hereof, and the Trustee shall have no liability to any party except
for liability arising out of the Trustee’s gross negligence, fraud or willful
misconduct;

5



--------------------------------------------------------------------------------

(c)Institute any proceeding for the collection of any principal and income
arising from, or institute, appear in or defend any proceeding of any kind with
respect to, any of the Property unless and until it shall have received written
instructions from the Company given as provided herein to do so and the Company
shall have advanced or guaranteed to it funds sufficient to pay any expenses
incident thereto;

(d)Change the investment of any Property, other than in compliance
with Section 1 hereof;

(e)Refund any depreciation in principal of any Property;

(f)Assume that the authority of any person designated by the Company to give
instructions hereunder shall not be continuing unless provided otherwise in such
designation, or unless the Company shall have delivered a written revocation of
such authority to the Trustee;

(g)The other parties hereto or to anyone else for any action taken or omitted by
it, or any action suffered by it to be taken or omitted, in good faith and in
the Trustee’s best judgment, except for the Trustee’s gross negligence, fraud or
willful misconduct.  The Trustee may rely conclusively and shall be protected in
acting upon any order, notice, demand, certificate, opinion or advice of counsel
(including counsel chosen by the Trustee, which counsel may be the Company’s
counsel), statement, instrument, report or other paper or document (not only as
to its due execution and the validity and effectiveness of its provisions, but
also as to the truth and acceptability of any information therein contained)
which the Trustee believes, in good faith and with reasonable care, to be
genuine and to be signed or presented by the proper person or persons.  The
Trustee shall not be bound by any notice or demand, or any waiver, modification,
termination or rescission of this Agreement or any of the terms hereof, unless
evidenced by a written instrument delivered to the Trustee, signed by the proper
party or parties and, if the duties or rights of the Trustee are affected,
unless it shall give its prior written consent thereto;

(h)Verify the accuracy of the information contained in the Registration
Statement;

(i)Provide any assurance that any Business Combination entered into by the
Company or any other action taken by the Company is as contemplated by the
Registration Statement;

(j)File information returns with respect to the Trust Account with any local,
state or federal taxing authority or provide periodic written statements to the
Company documenting the taxes payable by the Company, if any, relating to any
interest income earned on the Property;

(k)Prepare, execute and file tax reports, income or other tax returns and pay
any taxes with respect to any income generated by, and activities relating to,
the Trust Account, regardless of whether such tax is payable by the Trust
Account or the Company, including, but not limited to, franchise and income tax
obligations, except pursuant to Section 1(j) hereof; or

6



--------------------------------------------------------------------------------

(l)Verify calculations, qualify or otherwise approve the Company’s written
requests for distributions pursuant to Sections 1(i), (j) and (k) hereof.

4.Trust Account Waiver.  The Trustee has no right of set-off or any right,
title, interest or claim of any kind (“Claim”) to, or to any monies in, the
Trust Account, and hereby irrevocably waives any Claim to, or to any monies in,
the Trust Account that it may have now or in the future.  In the event the
Trustee has any Claim against the Company under this Agreement, including,
without limitation, under Section 2(b) or (c) hereof, the Trustee shall pursue
such Claim solely against the Company and its assets outside the Trust Account
and not against the Property or any monies in the Trust Account.

5.Termination.  This Agreement shall terminate as follows:

(a)If the Trustee gives written notice to the Company that it desires to resign
under this Agreement, the Company shall use its reasonable efforts to locate a
successor trustee, pending which the Trustee shall continue to act in accordance
with this Agreement.  At such time that the Company notifies the Trustee that a
successor trustee has been appointed by the Company and has agreed to become
subject to the terms of this Agreement, the Trustee shall transfer the
management of the Trust Account to the successor trustee, including but not
limited to the transfer of copies of the reports and statements relating to the
Trust Account, whereupon this Agreement shall terminate; provided, however, that
in the event that the Company does not locate a successor trustee within ninety
(90) days of receipt of the resignation notice from the Trustee, the Trustee may
submit an application to have the Property deposited with any court in the State
of New York or with the United States District Court for the Southern District
of New York and upon such deposit, the Trustee shall be immune from any
liability whatsoever; or

(b)At such time that the Trustee has completed the liquidation of the Trust
Account and its obligations in accordance with the provisions
of Section 1(i) hereof and distributed the Property in accordance with the
provisions of the Termination Letter, this Agreement shall terminate except with
respect to Section 2(b).

6.Miscellaneous.

(a)The Company and the Trustee each acknowledge that the Trustee will follow the
security procedures set forth below with respect to funds transferred from the
Trust Account.  The Company and the Trustee will each restrict access to
confidential information relating to such security procedures to authorized
persons.  Each party must notify the other party immediately if it has reason to
believe unauthorized persons may have obtained access to such confidential
information, or of any change in its authorized personnel.  In executing funds
transfers, the Trustee shall rely upon all information supplied to it by the
Company, including, account names, account numbers, and all other identifying
information relating to a Beneficiary, Beneficiary’s bank or intermediary
bank.  Except for any liability arising out of the Trustee’s gross negligence,
fraud or willful misconduct, the Trustee shall not be liable for any loss,
liability or expense resulting from any error in the information or transmission
of the funds.

7



--------------------------------------------------------------------------------

(b)This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York, without giving effect to conflicts of
law principles that would result in the application of the substantive laws of
another jurisdiction.  This Agreement may be executed in several original or
facsimile counterparts, each one of which shall constitute an original, and
together shall constitute but one instrument.

(c)This Agreement contains the entire agreement and understanding of the parties
hereto with respect to the subject matter hereof.  This Agreement or any
provision hereof may only be changed, amended or modified (other than to correct
a typographical error) by a writing signed by each of the parties hereto.

(d)This Agreement or any provision hereof may only be changed, amended or
modified pursuant to Section 6(c) hereof with the Consent of the Stockholders,
it being the specific intention of the parties hereto that each of the Company’s
stockholders is, and shall be, a third party beneficiary of
this Section 6(d) with the same right and power to enforce this Section 6(d) as
the other parties hereto.  For purposes of this Section 6(d), the “Consent of
the Stockholders” means receipt by the Trustee of a certificate from the
inspector of elections of the stockholder meeting certifying that either (i) the
Company’s stockholders of record as of a record date established in accordance
with Section 213(a) of the Delaware General Corporation Law, as amended (or any
successor rule), who hold sixty-five percent (65%) or more of all then
outstanding shares of the Common Stock and Class B common stock, par value
$0.0001 per share, of the Company voting together as a single class, have voted
in favor of such change, amendment or modification, or (ii) the Company’s
stockholders of record as of the record date who hold sixty-five percent (65%)
or more of all then outstanding shares of the Common Stock and Class B common
stock, par value $0.0001 per share, of the Company voting together as a single
class, have delivered to such entity a signed writing approving such change,
amendment or modification.  No such amendment will affect any Public Stockholder
who has otherwise indicated his election to redeem his shares of Common Stock in
connection with a stockholder vote sought to amend this Agreement or an
Amendment.  Except for any liability arising out of the Trustee’s gross
negligence, fraud or willful misconduct, the Trustee may rely conclusively on
the certification from the inspector or elections referenced above and shall be
relieved of all liability to any party for executing the proposed amendment in
reliance thereon.

(e)The parties hereto consent to the jurisdiction and venue of any state or
federal court located in the City of New York, State of New York, for purposes
of resolving any disputes hereunder.  AS TO ANY CLAIM, CROSS-CLAIM OR
COUNTERCLAIM IN ANY WAY RELATING TO THIS AGREEMENT, EACH PARTY WAIVES THE RIGHT
TO TRIAL BY JURY.

(f)Any notice, consent or request to be given in connection with any of the
terms or provisions of this Agreement shall be in writing and shall be sent by
express mail or similar private courier service, by certified mail (return
receipt requested), by hand delivery or by electronic mail:

8



--------------------------------------------------------------------------------

if to the Trustee, to:

Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, New York 10004
Attn: Francis Wolf and Celeste Gonzalez
E-mail: fwolf@continentalstock.com
             cgonzalez@continentalstock.com

if to the Company, to:

Kensington Capital Acquisition Corp.

1400 Old Country Road

Suite 301

Westbury, New York, 11590

Attn: Daniel Huber
E-mail: dan@kensington-cap.com

in each case, with copies to:

Hughes Hubbard & Reed LLP
One Battery Park Plaza
New York, New York 10004
Attn: Charles A. Samuelson, Esq.
         Gary J. Simon, Esq.
E-Mail: chuck.samuelson@hugheshubbard.com
             gary.simon@hugheshubbard.com

and

UBS Securities LLC
1285 Avenue of the Americas, 13th floor
New York, New York 10019
Attn.: Syndicate

and

Stifel, Nicolaus & Company, Incorporated
787 7th Avenue, 11th Floor

New York, New York 10019
Attn.: Syndicate

and

Skadden, Arps, Slate, Meagher & Flom LLP
One Manhattan West
New York, New York 10001
Attn: David J. Goldschmidt, Esq.

Gregg A. Noel, Esq
E-mail: david.goldschmidt@skadden.com

             gregg.noel@skadden.com

9



--------------------------------------------------------------------------------

(g)No party to this Agreement may assign its rights or delegate its obligations
hereunder without the prior consent of the other person or entity.

(h)Each of the Company and the Trustee hereby represents that it has the full
right and power and has been duly authorized to enter into this Agreement and to
perform its respective obligations as contemplated hereunder.  The Trustee
acknowledges and agrees that it shall not make any claims or proceed against the
Trust Account, including by way of set-off, and shall not be entitled to any
funds in the Trust Account under any circumstance.

(i)This Agreement is the joint product of the Trustee and the Company and each
provision hereof has been subject to the mutual consultation, negotiation and
agreement of such parties and shall not be construed for or against any party
hereto.

(j)This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all such counterparts shall together
constitute one and the same instrument.  Delivery of a signed counterpart of
this Agreement by facsimile or electronic transmission shall constitute valid
and sufficient delivery thereof.

(k)Each of the Company and the Trustee hereby acknowledges and agrees that UBS
Securities LLC, Stifel, Nicolaus & Company, Incorporated and Robert W. Baird &
Co. Incorporated, as Underwriters, are third party beneficiaries of this
Agreement.

[Signature Page Follows]




10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.

 

 

 

 

CONTINENTAL STOCK TRANSFER &

TRUST COMPANY, as Trustee

 

 

By:

 

/s/ Francis Wolf 

 

 

Name: Francis Wolf

 

 

Title: Vice President

 

KENSINGTON CAPITAL ACQUISITION CORP.

 

 

By:

 

/s/ Daniel Huber 

 

 

Name: Daniel Huber

 

 

Title: Chief Financial Officer

 




11



--------------------------------------------------------------------------------

SCHEDULE A

 

 

 

 

 

 

 

 

Fee Item

  

Time and method of payment

  

Amount

 

 

 

 

Initial acceptance fee

  

Initial closing of the Offering by wire transfer

  

$

3,500.00

 

 

 

 

Annual fee

  

First year, initial closing of Offering by wire transfer; thereafter on the
anniversary of the effective date of the Offering by wire transfer or check

  

$

10,000.00

 

 

 

 

Transaction processing fee for disbursements to Company under Sections 1(i), (j)
and (k)

  

Billed company following disbursement made to Company under Section 1(i), (j)
and (k)

  

$

250.00

 

 

 

 

Paying Agent services as required pursuant to Section 1(i) and Section 1(k)

  

Billed to Company upon delivery of service pursuant to Section 1(i) and
Section 1(k)

  

 

Prevailing
rates

 
 

 

 

12



--------------------------------------------------------------------------------

 

EXHIBIT A

[Letterhead of Company]

[Insert date]

Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, New York 10004
Attn: Francis Wolf and Celeste Gonzalez

 

Re:

Trust Account - Termination Letter

Dear Mr. Wolf and Ms. Gonzalez:

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Kensington Capital Acquisition Corp.  (the “Company”) and Continental Stock
Transfer & Trust Company (the “Trustee”), dated as of June 25, 2020 (the “Trust
Agreement”), this is to advise you that the Company has entered into an
agreement with (the “Target Business”) to consummate a business combination with
Target Business (the “Business Combination”) on or about [insert date].  The
Company shall notify you at least seventy-two (72) hours in advance of the
actual date of the consummation of the Business Combination (or such shorter
time as you may agree)(the “Consummation Date”).  Capitalized terms used but not
defined herein shall have the meanings set forth in the Trust Agreement.

In accordance with the terms of the Trust Agreement, we hereby authorize you to
commence to liquidate all of the assets of the Trust Account, and to transfer
the proceeds into the trust operating account at J.P.  Morgan Chase Bank, N.A.
to the effect that, on the Consummation Date, all of the funds held in the Trust
Account will be immediately available for transfer to the account or accounts
that the Company shall direct on the Consummation Date (including as directed to
it by the Representatives on behalf of the Underwriters (with respect to the
Deferred Discount)).  It is acknowledged and agreed that while the funds are on
deposit in the trust operating account at J.P.  Morgan Chase Bank,
N.A.  awaiting distribution, the Company will not earn any interest or
dividends.

On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated, or will
be consummated concurrently with your transfer of funds to the accounts as
directed by the Company (the “Notification”) and (ii) the Company shall deliver
to you (a) a certificate by the Chief Executive Officer, which verifies that the
Business Combination has been approved by a vote of the Company’s stockholders,
if a vote is held and (b) joint written instruction signed by the Company, UBS
Securities LLC and Stifel, Nicolaus & Company, Incorporated, with respect to the
transfer of the funds held in the Trust Account, including payment of the
Deferred Discount from the Trust Account (the “Instruction Letter”).  You are
hereby directed and authorized to transfer the funds held in the Trust Account
immediately upon your receipt of the Notification and the Instruction Letter, in
accordance with the terms of the Instruction Letter.  In the event that certain
deposits held in the Trust Account may not be liquidated by the Consummation
Date

A-1



--------------------------------------------------------------------------------

 

without penalty, you will notify the Company in writing of the same and the
Company shall direct you as to whether such funds should remain in the Trust
Account and be distributed after the Consummation Date to the Company.  Upon the
distribution of all the funds, net of any payments necessary for reasonable
unreimbursed expenses related to liquidating the Trust Account, your obligations
under the Trust Agreement shall be terminated.

In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then
upon receipt by the Trustee of written instructions from the Company, the funds
held in the Trust Account shall be reinvested as provided in Section 1(c) of the
Trust Agreement on the business day immediately following the Consummation Date
as set forth in the notice as soon thereafter as possible.

 

 

 

 

Very truly yours,

 

KENSINGTON CAPITAL ACQUISITION CORP.

 

 

By:

 

 

 

 

Name:

 

 

Title:

cc:UBS Securities LLC

Stifel, Nicolaus & Company, Incorporated

Robert W. Baird & Co. Incorporated

 

 

A-2



--------------------------------------------------------------------------------

 

EXHIBIT B

[Letterhead of Company]

[Insert date]

Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, New York 10004
Attn: Francis Wolf and Celeste Gonzalez

 

Re:

Trust Account - Termination Letter

Dear Mr. Wolf and Ms. Gonzalez:

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Kensington Capital Acquisition Corp. (the “Company”) and Continental Stock
Transfer & Trust Company (the “Trustee”), dated as of June 25, 2020 (the “Trust
Agreement”), this is to advise you that the Company has been unable to effect a
business combination with a Target Business (the “Business Combination”) within
the time frame specified in the Company’s Amended and Restated Certificate of
Incorporation, as described in the Company’s Prospectus relating to the
Offering.  Capitalized terms used but not defined herein shall have the meanings
set forth in the Trust Agreement.

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate all of the assets in the Trust Account on                 , 20    and
to transfer the total proceeds into the trust operating account at J.P.  Morgan
Chase Bank, N.A.  to await distribution to the Public Stockholders.  The Company
has selected [    ] as the effective date for the purpose of determining when
the Public Stockholders will be entitled to receive their share of the
liquidation proceeds.  It is acknowledged that no interest will be earned by the
Company on the liquidation proceeds while on deposit in the trust operating
account.  You agree to be the Paying Agent of record and, in your separate
capacity as Paying Agent, agree to distribute said funds directly to the
Company’s Public Stockholders in accordance with the terms of the Trust
Agreement and the Amended and Restated Certificate of Incorporation of the
Company.  Upon the distribution of all the funds, net of any payments necessary
for reasonable unreimbursed expenses related to liquidating the Trust Account,
your obligations under the Trust Agreement shall be terminated, except to the
extent otherwise provided in Section 1(i) of the Trust Agreement.




B-1



--------------------------------------------------------------------------------

 

 

 

 

 

Very truly yours,

 

KENSINGTON CAPITAL ACQUISITION CORP.

 

 

By:

 

 

 

 

Name:

 

 

Title:

cc:UBS Securities LLC

Stifel, Nicolaus & Company, Incorporated

Robert W. Baird & Co. Incorporated

 

 

B-2



--------------------------------------------------------------------------------

 

EXHIBIT C

[Letterhead of Company]

[Insert date]

Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, New York 10004
Attn: Francis Wolf and Celeste Gonzalez

Re:Trust Account - Tax Payment Instruction

Dear Mr. Wolf and Ms. Gonzalez:

Pursuant to Section 1(j) of the Investment Management Trust Agreement between
Kensington Capital Acquisition Corp.  (“Company”) and Continental Stock
Transfer & Trust Company (“Trustee”), dated as of June 25, 2020 (“Trust
Agreement”), the Company hereby requests that you deliver to the Company
$                     of the interest income earned on the Property as of the
date hereof.  Capitalized terms used but not defined herein shall have the
meanings set forth in the Trust Agreement.

The Company needs such funds to pay for the tax obligations as set forth on the
attached tax return or tax statement.  In accordance with the terms of the Trust
Agreement, you are hereby directed and authorized to transfer (via wire
transfer) such funds promptly upon your receipt of this letter to the Company’s
operating account at:

[WIRE INSTRUCTION INFORMATION]

 

 

 

 

Very truly yours,

 

KENSINGTON CAPITAL ACQUISITION CORP.

 

 

By:

 

 

 

 

Name:

 

 

Title:

cc:UBS Securities LLC

Stifel, Nicolaus & Company, Incorporated

Robert W. Baird & Co. Incorporated

 

 

C-1



--------------------------------------------------------------------------------

 

EXHIBIT D

[Letterhead of Company]

[Insert date]

Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, New York 10004
Attn: Francis Wolf and Celeste Gonzalez

Re:Trust Account - Shareholder Redemption Withdrawal Instruction

Dear Mr. Wolf and Ms. Gonzalez:

Reference is made to the Investment Management Trust Agreement between
Kensington Capital Acquisition Corp.  (the “Company”) and Continental Stock
Transfer & Trust Company, dated as of June 25, 2020 (the “Trust
Agreement”).  Capitalized words used herein and not otherwise defined shall have
the meanings ascribed to them in the Trust Agreement.

Pursuant to Section 1(k) of the Trust Agreement, this is to advise you that the
Company has adopted an Amendment.  Accordingly, in accordance with the terms of
the Trust Agreement, we hereby authorize you to liquidate a sufficient portion
of the Trust Account and to transfer $[●] of the proceeds of the Trust Account
to the trust operating account at J.P.  Morgan Chase Bank, N.A. for distribution
to the stockholders that have requested conversion of their shares in connection
with such Amendment.

 

 

 

 

Very truly yours,

 

KENSINGTON CAPITAL ACQUISITION CORP.

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

cc:UBS Securities LLC

Stifel, Nicolaus & Company, Incorporated

Robert W. Baird & Co. Incorporated

 

D-1

